IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 114

                                                              October Term, A.D. 2016

                                                                 November 30, 2016

KENNETH EUGENE
CHRISTOPHER,

Appellant
(Defendant),
                                                  S-16-0166
v.

THE STATE OF WYOMING,

Appellee
(Plaintiff).

     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon “Appellant[’s] Pro Se Brief,” which was
filed herein November 17, 2016. Pursuant to a plea agreement, Appellant entered
unconditional guilty pleas to two counts of sexual abuse of a minor in the first degree.
Wyo. Stat. Ann. § 6-2-314(a)(ii). The district court imposed a sentence of 30 to 40 years
on each count, with the sentences to run concurrently. Appellant filed this appeal to
challenge the district court’s May 27, 2016, “Judgment and Sentence.”

[¶2] On August 17, 2016, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court entered an “Order
Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered that
Appellant “may file with this Court a pro se brief specifying the issues he would like this
Court to consider in this appeal.” This Court also provided notice that, after the time for
filing a pro se brief expired, this Court would “make its ruling on counsel’s motion to
withdraw and, if appropriate, make a final decision on this appeal.” Appellant
subsequently filed his pro se brief.

[¶3] Now, following a careful review of the record, “Appellant[’s] Pro Se Brief,” and
the “Anders brief” submitted by appellate counsel, this Court finds that appellate
counsel’s motion to withdraw should be granted and the district court’s May 27, 2016,
“Judgment and Sentence” should be affirmed. This Court finds that Appellant’s pro se
brief is not supported by pertinent authority.

[¶4] Finally, this Court finds it should order the district court to enter an amended
Judgment and Sentence, one that complies with W.R.Cr.P. 32(c)(2)(B). That rule
requires that the written sentence “state whether multiple sentences are to run
concurrently or consecutively.” Here, although the district court orally pronounced that
Appellant’s sentences are to run concurrently, that pronouncement is not documented in
the “Judgment and Sentence.” It is, therefore,

[¶5] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Kenneth Eugene Christopher, is hereby permitted to withdraw as counsel
of record for Appellant; and it is further

[¶6] ORDERED that the district court’s May 27, 2016, “Judgment and Sentence” be,
and the same hereby is, affirmed; and it is further

[¶7] ORDERED that, consistent with paragraph 4 of this order, this matter is
remanded to the district court for entry of an amended Judgment and Sentence.

[¶8]   DATED this 30th day of November, 2016.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice